SUMMARY ORDER
Defendant Manuel Vienbenitos Santiago appeals from the sentence imposed on him on his plea of guilty to a drug conspiracy and assault on a federal agent. He argues that the district court erred by not granting him a two-level reduction as a “minor participant” under U.S.S.G. § 3B1.2(b). Given the nature of Santiago’s extended participation, his agreement to supply 550 grams of crack cocaine at a price of $11,000, his soliciting a supplier, his recruitment of a courier, and his giving of instructions concerning the exchange of drugs for money, the district court was well justified in rejecting Santiago’s claim of entitlement to the minor-participant reduction.
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.